Title: To George Washington from Guy Carleton, 19 March 1783
From: Carleton, Guy,Digby, Robert
To: Washington, George


                        
                            Sir,
                            New York March 19th 1783
                        
                        By the Halifax Packet we have received a dispatch from Mr Townshend, one of His Majesty’s principal
                            Secretaries of State, dated the 31st of December 1782, enclosing a treaty signed at Paris on the 30th of November, which
                            we are directed to transmit to Congress. Having been thrown, Sir, into the course of making all communications to Congress
                            through your Excellency, we know not how, with more propriety, to make the communication required, than through the
                            accustomed channel, we therefore enclose, in the present letter, this instrument, and are to request of your Excellency,
                            that you will in the most speedy manner, forward the same to Congress. We are, Sir, Your Excellency’s most obedient and
                            most humble servants
                        
                            Guy Carleton
                            Robt Digby
                        
                    